Title: To George Washington from Major General William Heath, 31 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 31st Octr 1778
          
          I now do myself the honor to inclose copies of several Letters which have passed between Major General Phillips and me if your Excellency shoud think it worth your while to give them a perusal.
          The reasons of first restricting him to his House &c. are fully known. The expressions contained in some of his Letters since, in particular 
            
            
            
            that of the first of October, were the reasons for my refusing longer to transact public business with him. In every instance, since the Troops of the Convention have been placed under my direction, I have made it my aim to treat them with the utmost politeness, humanity and generosity, in every part of my conduct towards them.
          Some time since—Major General Phillips requested leave for Lieutenant Vallancy Asst Q.M. Genl of the Troops of Convention to go to New York to procure Cloathing for those Troops, for particular reasons, thinking it not for the interest of my Country to allow Lieut. Vallancy to go in, I refused it; but gave my consent for Lieut. Campbell, another Assistant Quarter Master Genl to go, who accordingly went in one of the returning Flags, (and has lately returned with the Cloathing) on the 27 of Septr General Phillips again applied for leave for Lieut. Vallancy to go in; (No. 1 is Copy) as Mr Clarke, the Commissary, was at that time going to Rhode Island and New-York with the public Accounts, and Lieut. Campbell then prosecuting his Commission, I, in a letter of the 30th to Genl Phillips (No. 2) denied the request as unnecessary. On which I reced an answer from him on the 1st of Octr (No. 3) on receipt of which, having the honor to hold a Commission in the Army of the United States of America I thought it my duty to treat him in the manner I have done. I have the honor to be with the greatest respect Your Excellency’s Most obedt Servant
          
            W. Heath
          
        